Citation Nr: 1223847	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966 and from June 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision at the RO in Indianapolis, Indiana.  By that rating action, the RO reopened a previously denied claim of entitlement to TDIU, and denied the de novo claim on the merits.  The Veteran appealed the RO's June 2007 rating action to the Board.  

The Board points out that a claim for TDIU is not subject to the requirement of submitting new and material evidence to reopen the claim following a prior, final denial.  Rather, like any increased rating claim, a claim for TDIU may be filed at any time and is considered based on the current evidence of record.  Because the RO "reopened" the claim for TDIU and considered it on its merits, the Board finds that the appellant has suffered no prejudice due to the RO's requirement of new and material evidence to reopen the claim.

In March 2009, the Veteran testified before a Decision Review Office (DRO) at the Indianapolis, Indiana RO.  A copy of the hearing transcript is of record. 

In January 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.



CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in November 2006, prior to the initial adjudication of the claim, the Veteran was provided with the notice required by section 5103(a).  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).
The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the November 2006 letter.

Finally, the Board notes that the Veteran's service medical records and all other pertinent available records have been obtained in this case.  In addition, the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the denied claim.  The Board is also unaware of any such outstanding evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341. (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2011). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Analysis

Service connection is currently in effect for type II diabetes mellitus, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 21, 2008 and 20 percent disabling from July 21, 2008; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 21, 2008 and 20 percent disabling from July 21, 2008; neuropathy of the left hand and thumb, evaluated as 10 percent disabling; neuropathy of the right hand and thumb, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable prior to March 12, 2009 and 10 percent disabling from March 12, 2009.  The combined rating is 60 percent prior to July 21, 2008 and 70 percent from July 21, 2008.  Thus, although the Veteran does meet the schedular criteria for consideration of a total rating based on individual unemployability as of July 21, 2008, he does not meet the criteria prior to that date.  See 38 C.F.R. § 4.16(a) (2011). 

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to July 21, 2008, the Board must also consider whether referral for extra-schedular consideration is warranted for that period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2011).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 38 C.F.R. § 3.321 (2011).  In this case, as will now be addressed, neither criterion is met prior to or after July 21, 2008.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period prior to July 21, 2008 is not in order.

The Veteran initially claimed that he stopped working as a truck driver due to a non-service-connected shoulder injury that required surgery.  He also reported in his September 2008 VA Form 9 that he was unable to work due to non-service-connected back pain.  However, he now contends that he is also not able to work in his usual occupation as a truck driver because he is not able to pass the physical examination to earn a commercial driving license, due to his service-connected polyneuropathy.  See November 2011 Appellant's Brief.  The Veteran has reported that he became too disabled to work sometime between July 2002 and October 2003.

An August 2003 Social Security Administration Disability Determination report and accompanying records indicate that the Veteran was found to be disabled since July 2002, due to severe degenerative osteoarthritis of the right shoulder.  There is no indication that any of the Veteran's service-connected disabilities contributed to his disabled status.

During a September 2004 VA examination, the Veteran was diagnosed with peripheral neuropathy of all four extremities, which was found to be secondary to his service-connected diabetes mellitus (DM), and bilateral carpal tunnel syndrome.  The examiner opined that the Veteran's peripheral neuropathy and carpel tunnel syndrome were not limiting his ability to secure and maintain gainful employment.

The Veteran was also afforded a general VA medical examination in September 2004.  The examiner concluded that the Veteran's activity was limited by multiple non-service related trauma, which produced pain and decreased function in the right shoulder, right elbow, right knee and lumbar spine.

During an October 2005 DM VA examination, the Veteran was diagnosed with DM; prior history of peripheral neuropathy; posttraumatic arthritis of the right knee; posttraumatic arthritis of the right shoulder; status post right shoulder joint replacement; status post elbow fracture with open reduction internal and internal fixation; peripheral vascular disease; and history of asthma.  The examiner opined that the Veteran's orthopedic conditions would contribute to his unsuitability for physically demanding employment.  However, he also concluded that the Veteran was participating in many activities that would be required for remunerative employment and in total, he had no condition which would preclude his travel to and from a place of employment, his regular attendance at a place of employment, or his performing the duties commensurate with sedentary employment or employment that required light physical exertion.

During a December 2008 peripheral neuropathy VA examination, the Veteran reported that his neuropathy had gotten worse.  In the report of that examination, it was noted that the Veteran had been disabled since 2003 due to right shoulder surgery.  

During an April 2009 VA audio examination, it was noted that the Veteran's service-connected hearing loss and tinnitus had significant effects on occupational activities.

In accordance with the Board's January 2012 remand, the Veteran was afforded his most recent VA examination in February 2012.  The examiner discussed the Veteran's documented medical history, noting that an October 2004 VA examiner had opined that the Veteran was not limited in performing sedentary work or work that required light physical exertion, and that the examiner had noted that any limitations the Veteran had were based solely on his numerous orthopedic conditions, but not on his DM or any peripheral neuropathy.  The Board notes that it appears that the examiner inadvertently attributed the October 2005 VA examiner's comments to that of the October 2004 VA examiner.  However, the Board finds that this is a harmless error as the opinion of the October 2005 VA examiner was discussed, as requested in the Board's January 2012 remand.

The examiner further noted that during VA treatment in December 2008, the Veteran had EMGs of the left arm and both lower extremities, none of which demonstrate peripheral neuropathy.  The December 2008 EMGs of the right and left legs were abnormal and were noted to best fit the criteria for chronic bilateral lumbosacral radiculopathies; however, there was no evidence of a large fiber neuropathy.  In November 2011, there were no findings consistent with peripheral neuropathy in any of the four extremities, no complaint of peripheral neuropathy, and no diagnosis of peripheral neuropathy.  In December 2011, he was noted to have non-insulin dependent DM, doing well, with no concerns.

The examiner ultimately noted a current diagnosis of DM and a history of peripheral neuropathy, but concluded that there was no current peripheral neuropathy of the upper or lower extremities.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's DM, which was well-controlled, or peripheral neuropathy, which had not been present since 2004, or hearing loss and tinnitus, had any effect, either alone or combined, on the Veteran's ability to engage in any type of full-time employment, including sedentary work.  He opined further that the disabilities were not of such severity as to result in an inability to obtain and maintain employment, since the DM was well-controlled and the peripheral neuropathy no longer existed.  The examiner also noted that the Veteran was not limited in working in the past due to his noted disabilities, but instead stopped working after having a right shoulder replacement.  He also indicated that the Veteran did not voluntarily stop working after his right shoulder surgery, and instead, he was forced to retire by his employer.  

A separate VA audiological examination was also conducted in February 2012.  It was noted that the Veteran described his primary difficulty as being hearing on the telephone and hearing in the presence of background noise.  The audiologist concluded that the Veteran's service connected hearing loss and tinnitus did not render him unable to secure and maintain substantially gainful employment, to include physical and sedentary employment.  The audiologist explained that this was supported by his personal statement that these disabilities did not interfere with his past occupation as a truck driver, which he was forced to retire from due to his shoulder disability.  The audiologist also noted that this was supported by the degree of hearing loss demonstrated on testing and his "good" speech discrimination scores.

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected diabetes mellitus and accompanying residuals render him unable to work.  However, the Board finds the credibility of his assertions to be questionable given the conflicting reasons he has provided over the years as to why he is unable to work, particularly in light of the substantial evidence of record showing that he was forced to retire from his last job solely due to his nonservice-connected right shoulder disability.  In this regard, the Board recognizes that the Veteran is competent to describe his symptomatology, to include the symptoms and limitations he experiences in his extremities.  However, given the various nonservice-connected disabilities present in his upper and lower extremities, the Board places far more probative weight on the opinion of the February 2012 VA examiner in determining whether his diabetes mellitus and accompanying residuals render him unemployable.  As noted, the VA examiner undertook a detailed review of his documented medical records, to include various diagnostic studies performed in regard to peripheral neuropathy.  Following that review, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's diabetes, which was well-controlled, or peripheral neuropathy, which had not been present since 2004, or hearing loss and tinnitus, had any effect, either alone or combined, on the Veteran's ability to engage in any type of full-time employment, including sedentary work.  The examiner's finding with respect to hearing loss and tinnitus is also supported by the conclusions of the VA audiologist.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period on and after July 2008, and that referral for consideration of entitlement to TDIU on an extraschedular basis prior to that date is not required.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


